         Case 5:17-cv-05671-BLF Document 266 Filed 11/05/19 Page 1 of 3



 1 IRELL & MANELLA LLP
   Morgan Chu (SBN 70446)
 2 Benjamin W. Hattenbach (SBN 186455)
   Amy E. Proctor (SBN 283845)
 3 Dominik Slusarczyk (SBN 287084)
   Leah Johannesson (SBN 305206)
 4 Charlotte J. Wen (SBN 313572)
   1800 Avenue of the Stars, Suite 900
 5 Los Angeles, California 90067-4276
   Telephone: (310) 277-1010
 6 Facsimile: (310) 203-7199
   Email: mchu@irell.com
 7 Email: bhattenbach@irell.com
   Email: aproctor@irell.com
 8 Email: dslusarczyk@irell.com
   Email: ljohannesson@irell.com
 9 Email: cwen@irell.com

10 A. Matthew Ashley (SBN 198235)
   Olivia Weber (SBN 319918)
11 840 Newport Center Drive, Suite 400
   Newport Beach, California 92660-6324
12 Telephone: (949) 760-0991
   Facsimile: (949) 760-5200
13 Email: mashley@irell.com
   Email: oweber@irell.com
14
   Counsel for Plaintiff
15 VLSI TECHNOLOGY LLC

16                                 UNITED STATES DISTRICT COURT

17                                NORTHERN DISTRICT OF CALIFORNIA

18                                       SAN JOSE DIVISION

19 VLSI TECHNOLOGY LLC,                           Case No. 5:17-CV-05671-BLF

20                   Plaintiff,                   ADMINISTRATIVE MOTION TO
                                                  CONSIDER WHETHER CASES ARE
21              v.                                RELATED

22 INTEL CORP.,

23                   Defendant.

24

25

26

27

28
                                                          ADMIN MOTION TO DETERMINE WHETHER CASES ARE
                                                                                                  RELATED
                                                                                Case No. 5:17-CV-05671-BLF
     10756712
         Case 5:17-cv-05671-BLF Document 266 Filed 11/05/19 Page 2 of 3



 1              Pursuant to Civil Local Rules 3-12 and 7-11, Plaintiff VLSI Technology LLC (“VLSI”)

 2 hereby moves for the Court to determine that the following action recently filed by Defendant

 3 Intel Corporation (“Intel”) is related to the present matter: Intel Corporation v. Fortress

 4 Investment Group LLC, Fortress Credit Co. LLC, VLSI Technology LLC, and DSS Technology

 5 Management, Inc., Case No. 3:19-cv-06856-JSC (filed October 21, 2019) (the “Antitrust Action”).

 6 Under Civil Local Rule 3-12, two or more actions are related where:

 7                     (1) The actions concern substantially the same parties, property, transaction
                           or event; and
 8
                       (2) It appears likely that there will be an unduly burdensome duplication of
 9                         labor and expense or conflicting results if the cases are conducted before
                           different Judges.
10

11 Here, these requirements are met.

12              With respect to the first factor, Intel’s Antitrust Action and the present matter

13 “substantially” overlap. The Antitrust Action alleges that VLSI and other allegedly related entities

14 have engaged in anticompetitive conduct by bringing “meritless litigation” over allegedly “weak”

15 patents. Declaration of A. Matthew Ashley (Ashley Decl.), Ex. 1 ¶¶ 2, 8. According to Intel, the

16 present matter—which is currently stayed pending Intel’s inter partes review challenging the

17 validity of the patents at issue (Dkt. 261)—constitutes one of these supposedly meritless

18 litigations. Ashley Decl., Ex. 1 ¶¶ 81-88. Intel’s Antitrust Action further alleges that this action is

19 part of a larger “campaign” of litigation brought against Intel by VLSI (which Intel alleges is

20 controlled by other entity(ies) sued in the Antitrust Action) without “regard to the merits of their

21 patents or to vindicate their patent rights.” Id. ¶¶ 81-82. This “campaign” also allegedly includes

22 other suits brought by VLSI against Intel that assert infringement claims against “many of the

23 same products” accused in this action. Id. ¶¶ 83-85.

24              Accordingly, Intel’s claims in the Antitrust Action hinge upon the merits of this action, and

25 at the very least, the merits of this action bear upon the Antitrust Action. Id. ¶ 87. By way of non-

26 limiting example, Intel’s allegation that the present suit is part of an anticompetitive scheme to

27 amass patents and then indiscriminately assert “meritless” infringement claims depends on (1) the

28 circumstances under which the patents at issue in this case were acquired, (2) whether the patents
                                                                        ADMIN MOTION TO DETERMINE WHETHER CASES ARE
                                                                                                                RELATED
                                                                                              Case No. 5:17-CV-05671-BLF
     10756712                                            -1-
         Case 5:17-cv-05671-BLF Document 266 Filed 11/05/19 Page 3 of 3



 1 are valid, (3) whether Intel is infringing these patents, and (4) whether VLSI can ultimately prevail

 2 on its claims and obtain relief such as damages against Intel—all of which will be the subject of

 3 this action. Moreover, the Antitrust Action specifically relies on events that allegedly occurred

 4 during the course of the present litigation. For example, Intel alleges that VLSI “suffered

 5 numerous setbacks” while litigating this case, “including losing various discovery- and damages-

 6 related disputes” in this Court and that these supposed “setbacks” and “losses” support its claims

 7 in the Antitrust Action. Id. ¶ 82. The Antitrust Action thus involves substantially the same parties

 8 as the present matter—Intel and VLSI (and entities that allegedly control it)—and the same

 9 transaction or events—from VLSI’s acquisition of the patents in suit, to its infringement assertions

10 against Intel in this Court, to this Court’s rulings throughout the course of the litigation.

11              It follows from the above that the second factor of the relatedness test is satisfied as well.

12 If the present matter is not related by the Court to the Antitrust Action, there is not only a risk but

13 a certainty of “unduly burdensome duplication of labor and expense or conflicting results.” As

14 just one example, if VLSI prevails on its claims for patent infringement in this action, then Intel’s

15 allegation in the Antitrust Action that the present suit is “meritless” would necessarily fail. In

16 addition, if the cases are not related, then the parties will have to re-litigate decisions made by this

17 Court in front of another judge, such as the alleged “setbacks” VLSI suffered during the course of

18 this litigation and the extent to which, if at all, these supposed “setbacks” had any bearing on the

19 merits of VLSI’s patent claims. This would obviously be inefficient and would risk inconsistent

20 results.

21              In light of the above, Plaintiff moves for this Court to determine that the Antitrust Action

22 and the present matter are related.

23 Dated: November 5, 2019                                 Respectfully submitted,

24                                                         IRELL & MANELLA LLP

25

26
                                                           By:     /s/A. Matthew Ashley
27                                                               Counsel for Plaintiff
                                                                 VLSI TECHNOLOGY LLC
28
                                                                        ADMIN MOTION TO DETERMINE WHETHER CASES ARE
                                                                                                                RELATED
                                                                                              Case No. 5:17-CV-05671-BLF
     10756712                                             -2-
